United States Court of Appeals
                        For the First Circuit
No. 15-1864

                        KEITH DESMOND HOLDER,

                             Petitioner,

                                  v.

                      JEFFERSON B. SESSIONS III,*
                Attorney General of the United States,

                             Respondent.


                  PETITION FOR REVIEW OF AN ORDER OF
                   THE BOARD OF IMMIGRATION APPEALS


                                Before

                Thompson and Kayatta, Circuit Judges,
                     Barbadoro,** District Judge.


     Randy Olen for petitioner.
     Christina Greer, with whom Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Civil Division, U.S. Department
of Justice, Greg D. Mack, Senior Litigation Counsel, Office of
Immigration Litigation, U.S. Department of Justice, and Wendy
Benner-León, Trial Attorney, Office of Immigration Litigation,
U.S. Department of Justice, were on brief, for respondent.


                          February 17, 2017




     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Jefferson B. Sessions III has been substituted for Loretta E. Lynch
as Attorney General.
     **   Of the District of New Hampshire, sitting by designation.
          KAYATTA, Circuit Judge.      In May 1990, Petitioner Keith

Desmond Holder (a lawful permanent resident) committed kidnapping

for ransom, a felony under California law.     Conviction for such a

crime rendered him deportable.    See 8 U.S.C. §§ 1101(a)(43)(F),

(H), 1227(a)(2)(A)(iii).   At the time Holder committed the crime,

§ 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c)

("§ 212(c)") (repealed 1996), nevertheless would have allowed the

Attorney General of the United States, if so inclined, to grant

Holder a waiver from the full effect of his criminal conduct under

the immigration laws.   But six months after Holder committed the

crime, Congress enacted the Immigration Act of 1990 ("IMMACT"),

divesting the Attorney General of the discretion to grant such a

waiver to any person who served five or more years of incarceration

for an aggravated felony.1    By its express terms, IMMACT took

effect in November 1990,2 right before Holder was convicted in

December 1990 and long before his removal proceedings began in

2014, when Holder was released from prison.




     1 Section 511(a) of IMMACT eliminated eligibility for § 212(c)
relief for any "alien who has been convicted of an aggravated
felony and has served a term of imprisonment of at least 5 years."
IMMACT, Pub. L. No. 101-649, § 511(a), 104 Stat. 4978 (1990)
(codified at 8 U.S.C. § 1182(c) (1994) (repealed 1996)).
     2 See IMMACT, Pub. L. No. 101–649, § 511(b), 104 Stat. 4978
(Nov. 29, 1990) ("The amendment made by subsection (a) shall apply
to admissions occurring after the date of enactment of this Act.").


                               - 2 -
           The issue thus posed when Holder ventured to seek relief

under § 212(c) was whether IMMACT's curtailment of the Attorney

General's discretion under that provision applied to Holder given

that his criminal conduct predated IMMACT's enactment, while his

conviction postdated it.       The Board of Immigration Appeals ("BIA")

ruled   that   the   post-enactment     date    of   conviction   controlled,

rendering § 212(c) relief unavailable to Holder. For the following

reasons, we find that our controlling precedent is in accord.

                                       I.

           To sustain Holder's position that the BIA has applied

IMMACT to him in an improperly retroactive manner, we would need

to make two findings.         First, we would need to find that IMMACT

itself did not contain a "clear indication from Congress that it

intended" the law to apply retrospectively.              I.N.S. v. St. Cyr,

533 U.S. 289, 316 (2001).          Second, we would need to find that

applying IMMACT to Holder, who was convicted of a disqualifying

offense   after      IMMACT     was    enacted,      would   "produce[]   an

impermissible retroactive effect."            Id. at 320.

           Holder and the government argue over whether Congress

"directed with the requisite clarity" that IMMACT be applied

retrospectively.     Id. at 316.      In Barreiro v. I.N.S., 989 F.2d 62

(1st Cir. 1993), we found that Congress did "clearly" intend

IMMACT's narrowing of § 212(c) to apply to a petitioner seeking

waiver under § 212(c) where the petitioner had been convicted prior


                                      - 3 -
to IMMACT's enactment.           Id. at 64.       A fortiori, it would apply

where the conviction took place after IMMACT's enactment.

           Since Barreiro, though, the Supreme Court has written at

length on the subject of statutory retroactivity in general, see,

e.g., Landgraf v. USI Film Prods., 511 U.S. 244, 265–73 (1994),

and   specifically        on    the   potential     retroactivity       of        other

immigration statutes that have narrowed or repealed § 212(c), see

St. Cyr, 533 U.S. at 314–15 (addressing the retroactive application

of a provision of the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 ("IIRIRA") to bar eligibility for

§ 212(c) relief); Vartelas v. Holder, 566 U.S. 257, 260–61 (2012)

(considering    the       retroactive     application    of    IIRIRA        to    bar

eligibility    for    §    212(c)     relief).      Holder    argues    that       the

cumulative thrust of those opinions, each rejecting claims that

Congress adequately decreed retrospective application of changes

to § 212(c), undermines Barreiro's admittedly cryptic analysis and

permits us to depart from our general rule of stare decisis.                       See

United States v. Carter, 752 F.3d 8, 18 n.11 (1st Cir. 2014) ("[W]e

may   depart   from   an       existing   panel    decision   when     subsequent

controlling authority--such as a Supreme Court opinion, First

Circuit en banc opinion, or a new statute--undermines our earlier

opinion."); United States v. Rodriguez-Pacheco, 475 F.3d 434, 442

(1st Cir. 2007) (recognizing the "limited exception that permits

one panel to overrule another in 'those relatively rare instances


                                       - 4 -
in which authority that postdates the original decision, although

not directly controlling, nevertheless offers a sound reason for

believing that the former panel, in light of fresh developments,

would change its collective mind'" (quoting Williams v. Ashland

Eng'g Co., 45 F.3d 588, 592 (1st Cir. 1995))).

            Ultimately, we need not agree or disagree with that

contention. Even if we were to find that IMMACT contained no clear

indication that it was to be applied retrospectively, Holder's

argument would still fail at the second step of the retroactivity

analysis.       This is so because our precedent firmly holds that a

statute excluding a conviction from the scope of potential § 212(c)

relief    can    properly   be   applied,   without   express   or   clear

congressional direction, to a conviction that postdated the change

in the law.      See Lawrence v. Gonzales, 446 F.3d 221, 224–25 (1st

Cir. 2006); Cruz-Bucheli v. Gonzales, 463 F.3d 105, 108 (1st Cir.

2006) (per curiam).

            In Lawrence, the petitioner committed larceny prior to

the 1996 repeal of § 212(c) effected by the Antiterrorism and

Effective Death Penalty Act of 1996 ("AEDPA") and IIRIRA, but his

controlling conviction, by guilty plea, was entered after the

repeal.     Relying on St. Cyr, we ruled that the law applied as it

stood at the time of his conviction.        In so doing, we rejected his

argument that "the availability of § 212(c) relief should be

determined based upon when the conduct underlying his conviction


                                   - 5 -
took place."      Lawrence, 446 F.3d at 225 (emphasis omitted).                 We

construed St. Cyr similarly in Cruz-Bucheli, finding that "the

date of criminal conduct is irrelevant" in determining whether

AEDPA's change to § 212(c) could properly be applied.                      Cruz-

Bucheli, 463 F.3d at 108 (quoting Lawrence, 446 F.3d at 225).

             The particular statutory changes to § 212(c) at issue in

Lawrence and Cruz-Bucheli were not the same as the change at issue

here--in those cases, the petitioners were deemed to have lost

access to § 212(c) relief when Congress passed IIRIRA and/or AEDPA,

whereas here, Holder was deemed to have lost access when Congress

passed   IMMACT    in   1990.      The   legal   issue   posed,      however,   is

identical:     assuming Congress did not clearly direct that those

statutes applied retrospectively, we considered whether applying

them to deny access to § 212(c) relief to a person convicted after

the relevant statute's enactment was improperly retroactive when

the underlying criminal conduct occurred before enactment.                      We

found that it was not.           Holder, in turn, points to nothing about

the   language    or    effect    of   IMMACT   that   calls   for   a   contrary

conclusion.      We therefore cannot find for Holder without rejecting

the reasoning that was central to our directly analogous holdings

in Lawrence and Cruz-Bucheli.            Cf. Cruz-Bucheli, 463 F.3d at 108

n.6 (explaining that "[a]lthough St. Cyr dealt with the retroactive

application of IIRIRA, . . . its logic is equally applicable to




                                       - 6 -
similarly configured cases where AEDPA would bar a waiver of

removal under § 212(c)").

                                      II.

             There nevertheless does remain one loose end.             In 2012,

long after we decided Lawrence and Cruz-Bucheli, the Supreme Court

decided Vartelas.        The subject of Vartelas was a provision of

IIRIRA that turned certain convictions into triggers for removal

proceedings when a lawful permanent resident returned from a trip

abroad.      Vartelas, 566 U.S. at 260-61.          The Court held that "the

legal regime in force at the time of [the petitioner's] conviction"

controlled whether the new IIRIRA provision applied:                      if the

conviction post-dated IIRIRA, the new law applied.                Otherwise, it

did not.     Id. at 261.

             This focus on the date of conviction as defining the

line    between   retrospective      and    non-retrospective       application

neatly fits with our holdings in Lawrence and Cruz-Bucheli. Holder

nevertheless points to several references in Vartelas to relevant

past "events" as including the "offense, guilty plea, conviction,

and    punishment."      Id.   at   266.     The    Court,   in   turn,   quoted

Landgraf's broad framing of the inquiry at step two as "whether

the    new   provision   attaches    new    legal   consequences     to   events

completed before its enactment."             Id. at 273 (quoting Landgraf,

511 U.S. at 269–70).       Reasons Holder, we should read Vartelas as

logically signaling that it is actually the date of the offense


                                     - 7 -
conduct,    not   the   date   of     conviction,     that   distinguishes

retrospective from non-retrospective application.

            The Second Circuit recently rejected exactly this same

reading of Vartelas in Centurion v. Holder, 755 F.3d 115, 123–24

(2d Cir. 2014).    It observed that in Vartelas, the Supreme Court

did not have occasion to consider whether a preconviction statutory

change could apply where the conduct giving rise to that conviction

predated the statutory change.         Id. at 123.      In expressing its

actual holding, the Court nevertheless used language indicating

that the laws that applied to the petitioner were those in effect

at the time the petitioner was convicted.           Vartelas, 566 U.S. at

261.   And while the opinion does include references to "past

wrongful conduct," Vartelas, 566 U.S. at 269, those references "do

not necessarily conflict with a focus on the date of conviction

because this language choice may be attributable to the statutory

wording considered in Vartelas ('committed an offense')" rather

than the wording of the statute at issue in Centurion (and here)

referring    to   aliens   "convicted       of"     aggravated   felonies.

Centurion, 755 F.3d at 123–24.       In sum, the best that can be said

of Vartelas for Holder is that it has mixed language and does not

reject his position that the date of the conduct should control.

            We therefore agree with the Second Circuit that Vartelas

does not provide a sufficiently clear indication that the Supreme

Court would go beyond its conviction-centric reasoning so as to


                                    - 8 -
require us to disregard our own precedent identifying the date of

conviction     as   the   boundary   between   non-retrospective   and

retrospective application of a change to § 212(c).

                               Conclusion

             Finding no proper basis upon which to disregard the force

and logic of our holdings in Lawrence and Cruz-Bucheli, we dismiss

Holder's petition for review.




                                 - 9 -